Citation Nr: 1826611	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability.

2. Entitlement to service connection for a burning sensation in the lungs, to include as due to an undiagnosed illness or other qualifying chronic disability, and as secondary to the Veteran's service connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for gastric inflammation, to include as due to an undiagnosed illness or other qualifying chronic disability, and as secondary to the Veteran's service-connected (PTSD).

4. Entitlement to service connection for obstructive sleep apnea (OSA).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a right knee condition.

7. Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to August 1984 and in the Persian Gulf War from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision for sleep apnea, an October 2010 rating decision for chronic fatigue, burning sensation in lungs, and gastric inflammation, a March 2014 rating decision for bilateral hearing loss, and a September 2014 rating decision for right and left knee condition by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that proceeding has been prepared and is associated with the file.


The issues of chronic fatigue syndrome, a burning sensation in lungs, gastric inflammation, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran does not have hearing loss for VA purposes.

2. The Veteran's right and left knee condition is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for the Veteran's right and left knee condition have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on chronic symptoms in service and continuous symptoms since service are applicable to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a Veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In analyzing the evidence of record, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187   (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Background and Analysis

Hearing loss

The Veteran asserts that he has hearing loss due to his time as a mortar man in the Infantry.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of any hearing loss.  Specifically, the Veteran's audiograms while on active duty and in the Reserves from March 1983, October 1985, May 1989 to his demobilization audiogram after Desert Storm in April 1991, all showed no hearing loss and ears were noted as normal.

In conjunction with the Veteran's claim for service connection for bilateral hearing loss, he was afforded a VA audiological examination.  Noise exposure due to his military occupational specialty was conceded.  On the authorized audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 100 percent in the left ear.  As noted in the examination, when normal speech recognition performance is 92 percent or less, a performance intensity function must be obtained.  This was done, and the speech recognition performance results were noted as 100 to 94 percent, excellent for both the right and left ears.

The examiner concluded that the Veteran had normal hearing in his right ear and in his left ear and therefore, there was no diagnosis of hearing loss in either ear.  

Although the Veteran testified that he had difficulty distinguishing words when his wife spoke, the Board observes that the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose hearing loss disabilities.  The Board notes that the record is absent for any competent clinical evidence showing that the Veteran has current right or left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Board observes that the Veteran's representative stated in the hearing that the March 2014 audiologist noted damage to the Veteran's right ear which may not have been taken into account when VA denied the hearing loss claim, and that perhaps another VA examination for hearing loss was necessary.  A thorough review of the examination report shows that the only notation that could be construed as damage to the Veteran's right ear was the initial speech recognition score of 90 percent.  As discussed above, this finding required a performance intensity function to be obtained, which the examiner performed and reported.  

The Board finds that the examination was adequate with respect to the Veteran's claim for service connection for bilateral hearing loss, as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Accordingly, VA has no obligation to obtain further medical examinations or opinions in connection with this hearing loss claim.  See 38 U.S.C. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Thus, absent evidence of a current hearing loss disability, an award of service connection for right or left ear hearing loss is not warranted.  See Brammer, 3 Vet. App. 223, 225 (1992).  

Right and Left Knee

As an initial matter, the Board notes that the Veteran has a current diagnosis of left knee sprain, characterized as medial collateral ligament (MCL) and lateral collateral ligament (LCL), and osteoarthritis, also characterized as degenerative joint disease, in his right and left knee.

Turning to the in-service injury, the Veteran's service treatment records (STR) have repeated documentation of right and left knee injury and pain.  Particularly probative are the February and March 1984 notations for "left knee lateral collateral ligament strain" (2/14/84) and "left knee MCL/LCL sprain" (3/6/84) that document the Veteran experienced these injuries for at least eight weeks.

Thus the resolution of this issue turns on whether there is a link, with lay and/or medical evidence between the Veteran's bilateral knee disability and service.  The Veteran asserts that his knee problems began in service when he carried heavy mortar equipment on long hikes and on difficult terrain   He testified that he was in no other environment that would have caused his knee condition, other than his military service, and that his knee problems were documented in his treatment records.  His medical records since service note chronic knee pain and the onset of that pain as "years."

The Veteran attended a VA examination for his knees in August 2014.  The examiner opined that it was less likely than not that the Veteran's knee condition was incurred in or caused by his in-service injury as the Veteran did not seek medical attention for his knees for over twenty years since service. 

The Board finds the Veterans lay statements competent and credible, and therefore, probative.  The Board affords them great weight in determining the continuous symptomology of the Veteran's knee pain.  As the Veteran's treatment records show, the treatment for his knees in-service and after, was Motrin and rest.  Until the Veteran's knees worsened to the point of requiring injections, the Board finds it credible that the Veteran did not seek medical treatment for a condition that he could manage on his own.  An absence of medical treatment records is not dispositive to the Veteran's ongoing and continuous symptomology.  Accordingly, the Board finds that service connection for the Veteran's right and left knee is warranted.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for right and left knee condition is granted.




REMAND

The Veteran served in the Persian Gulf.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  The Veteran was afforded a Gulf War General Medical Examination in July 2010.  However, that examination was inadequate as it listed the Veteran's symptoms, noted that several findings were negative for a diagnosis, and then concluded that the Veteran's symptoms were part of a known clinical diagnosis.  A new Gulf War examination is required before the Veteran's claims may be properly adjudicated.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).



Chronic Fatigue Syndrome and Obstructive Sleep Apnea

The Veteran asserts that he experiences fatigue throughout the day and has provided statements to that effect.  A co-worker submitted a statement in December 2009 in which she recounted that "I do know that he also seems to have some sort of sleep thing going on.  Almost every day Hector will sit down in the office for lunch and sometimes he will fall asleep even before he's through eating his lunch.  Pretty much every day he will spend the last 15 or 20 minutes of his lunch sleeping."  The Veteran's spouse wrote in February 2010 that "the Veteran is always tired and naps frequently." She also wrote, "I have kept track of at least 20 instances where he has stopped breathing while sleeping and wakes up gasping for air."   The Veteran wrote in February 2010 that after he returned from the Gulf War he started taking naps twice a day and that he was told he was anemic, but his blood work shows that he is not.

The Veteran was diagnosed with obstructive sleep apnea (OSA) in February 2010.  The Veteran stated he was diagnosed with chronic fatigue syndrome, but there is no medical diagnosis in the record.  The Board notes that these conditions are inextricably intertwined as the Veteran's underlying symptoms of fatigue throughout the day could support each diagnosis.  The Board requires a medical opinion as to whether the OSA is related to the Veteran's Gulf War service, and if the Veteran has a diagnosis of chronic fatigue syndrome, whether it is related to his Gulf War service.

Burning Sensation in Lungs

The Veteran asserts that since he returned from Desert Storm in 1991, he has had a burning sensation in his lungs and difficulty breathing.  He testified that it was the first symptom he experienced upon his return from the Gulf War, and his exposure to the burning oil fields.  The Veteran and his spouse both stated that the Veteran often had a dry cough (February 2010).

The record has conflicting medical impressions.  The Veteran testified that Dr. A. from the Lubbock VA clinic thought the Veteran may have chronic obstructive pulmonary disorder (COPD) but that another doctor, Dr. M., from Amarillo disagreed with that diagnosis.  On the July 2007 Gulf War examination, the examiner noted pulmonary function tests and pulmonary consults were negative.  A November 2009 treatment note stated that the "burning sensation in the Veteran's lungs may well be a manifestation of posttraumatic stress disorder versus organic causes."

The Board requires a medical opinion regarding the Veteran's lung condition to ascertain whether the lung condition has a diagnosis, whether it is related to his service in the Gulf War, or if it is secondary to his service-connected PTSD.

Gastric Inflammation

The Veteran's treatment records contain many entries regarding his stomach symptoms.  He has been seen repeatedly for stomach pain, bloating, nausea and vomiting, especially when he eats, with and without diarrhea, and sometimes with diaphoresis or vertigo.  He and his spouse wrote that he went for months being able to eat only yogurt and lost weight due to his stomach symptoms.  Medical professionals have noted gastritis, nervous stomach, indigestion, epigastric pain and bloating with etiology unclear, gastritis but no ulcer, and very mild tertiary contraction involving the midesophagus.  They have noted the cause of these symptoms as gastritis, nervous stomach, indigestion, stress, and anxiety.

The Veteran and his spouse testified that he has had these symptoms since he returned from the Gulf War and that they continue.  His spouse testified that the Veteran has to sit near a rest room when they go out to eat, so he can run there if he feels he is going to be sick.

The Board requires a medical opinion as to the whether the Veteran's gastric inflammation is related to his service in the Gulf War or is secondary to his service-connected PTSD.

Finally, the Veteran's treatment note from November 2009 records the Veteran's present pain level of 8/10 from generalized bone pain that the Veteran stated was due to his fibromyalgia.  As fibromyalgia is specifically listed as a medically unexplained chronic multisymptom illness under 3.317, a medical examination and opinion is necessary to address this. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Gulf War General Medical Examination regarding the symptomology and etiology of the Veteran's claimed chronic fatigue syndrome; obstructive sleep apnea; burning sensation in lungs; gastric inflammation; and fibromyalgia. 

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies or tests must be accomplished.  

a). In light of the examination findings, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed
chronic fatigue syndrome; 
burning sensation in lungs; 
gastric inflammation; 
fibromyalgia; and
diagnosed obstructive sleep apnea
is a manifestation of:
a) an undiagnosed illness;
b) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;
c) a diagnosable chronic multisymptom illness with a partially explained etiology; or
d) a disease with a clear and specific etiology.

b.) In light of the examination findings, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed
chronic fatigue syndrome; 
burning sensation in lungs; 
gastric inflammation; 
fibromyalgia; and
diagnosed obstructive sleep apnea
is etiologically related to his active military service, to include exposure to environmental hazards in Southwest Asia.

c). In light of the examination findings, the examiner should offer an opinion as to whether it is as least as likely as not (50 percent or better probability) that the Veteran's claimed 
burning sensation in lungs, and 
gastric inflammation 
were caused by or aggravated by the Veteran's service-connected PTSD.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


